      Case 1:20-cv-00231-LG-RPM Document 10 Filed 11/04/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

PHILLIP FREDENBURG, #141387                                             PLAINTIFF


v.                                                 CAUSE NO. 1:20cv231-LG-RPM


WILLIAM LABARRE                                                       DEFENDANT


                               FINAL JUDGMENT

      This cause is before the Court sua sponte for consideration of dismissal.

Pursuant to the Order issued this date and incorporated herein by reference,

      IT IS HEREBY ORDERED AND ADJUDGED that this lawsuit is

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 4th day of November, 2020.


                                             s/   Louis Guirola, Jr.
                                             Louis Guirola, Jr.
                                             United States District Judge
